- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJuly 08, 2010 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 1Q10 Results São Paulo, May 14 th , 2010 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of customers, announces today its results for the first quarter 2010 (1Q10) . The Companys operating and financial information, except when indicated otherwise, is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2009 . SBSP3: R$ R$ 33.65/ share SBS: US$ 37.99 (ADR2 shares) Total shares: 227,836,623 Market Value: R$ 7.7 billion Closing price: 05/14/2010 1. Financial Highlights R$ million 1Q09 1Q10 Chg. % (+) Gross operating revenue 1,779.4 1,885.6 106.2 6.0 (-) COFINS and PASEP taxes 126.0 133.6 7.6 6.0 () Net operating revenue 1,653.4 1,752.0 98.6 6.0 (-) Costs and expenses 1,191.4 1,033.4 (158.0) (13.3) (+) Equity Results - (0.1) (0.1) - () Earnings before financial expenses (EBIT*) 462.0 718.5 256.5 55.5 (+) Depreciation and amortization 161.6 143.9 (17.7) (11.0) () EBITDA** 623.6 862.4 238.8 38.3 (%) EBITDA margin 37.7 49.2 - - Net income 256.2 290.6 34.4 13.4 Earnings per share (R$) 1.12 1.28 - - (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 1Q10, net operating revenue reached R$ 1.8 billion, 6.0% grew compared to 1Q09. Costs and expenses in the amount of R$ 1.0 billion decreased 13.3% versus 1Q09. EBITDA was R$ 862.4 million in 1Q10 and R$ 623.6 million in 1Q09, an increase of 38.3%. EBIT grew 55.5%, from R$ 462.0 million in 1Q09 to R$ 718.5 million in 1Q10. The 1Q09 results was particularly impacted by the accounting of a non-recurring expense of R$ 146.6 million, corresponding to the amounts payable to retiring employees under the Conduct Adjustment Term (TAC) between 2009 and 2011. Excluding the effect of TAC in 1Q09, EBITDA would be R$ 770.2 million from R$ 623.6 million with margins from 37.7% to 46.6%. Even excluding this effect, 1Q10 EBITDA margin surpassed the 1Q09 margin. 2. Gross operating revenue In 1Q10, gross operating revenue grew from R$ 1.8 billion in 1Q09 to R$ 1.9 billion in 1Q10, an increase of R$ 106.2 million or 6.0%, with the main factors being the 4.43% tariff adjustment as of September 2009 and 3.8% billed volume growth, of which 3.3% represents water variation and 4.6% of sewage. 3. Billed volume The following tables show the billed water and sewage volume per customer category and region in 1Q09 and 1Q10. Página 2 de 11 BILLED WATER AND SEWAGE VOLUME (1) PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage 1Q09 1Q10 % 1Q09 1Q10 % 1Q09 1Q10 % Residential 352.0 364.6 3.6 281.9 294.1 4.3 633.9 658.7 3.9 Commercial 38.6 40.3 4.4 35.4 37.0 4.5 74.0 77.3 4.5 Industrial 8.2 9.0 9.8 8.1 9.3 14.8 16.3 18.3 12.3 Public 10.9 11.2 2.8 8.9 9.1 2.2 19.8 20.3 2.5 Total retail Wholesale 71.9 72.5 0.8 7.7 8.1 5.2 79.6 80.6 1.3 Reused water 0.2 0.1 - 0.2 0.1 - Total BILLED WATER AND SEWAGE VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage 1Q09 1Q10 % 1Q09 1Q10 % 1Q09 1Q10 % Metropolitan 269.7 277.2 2.8 225.0 233.7 3.9 494.7 510.9 3.3 Regional 140.0 147.9 5.6 109.3 115.8 5.9 249.3 263.7 5.8 Total retail Wholesale 71.9 72.5 0.8 7.7 8.1 5.2 79.6 80.6 1.3 Reused water 0.2 0.1 - 0.2 0.1 - Total (1) Unaudited (2) Including coastal and countryside 4. Costs, administrative and selling expenses In 1Q10, costs of products and services, administrative and selling expenses decreased 13.3% (R$ 158.0 million). As a percentage of net revenue, costs and expenses declined from 72.1% in 1Q09 to 59.0% in 1Q10. Excluding the effect of TAC of R$ 146.6 million, these expenses still would be an R$ 11.4 million lower than 1Q09. R$ million 1Q09 1Q10 Chg. % Payroll and benefits 488.0 322.2 (165.8) (34.0) Supplies 34.8 34.3 (0.5) (1.4) Treatment supplies 38.8 36.1 (2.7) (7.0) Services 181.7 215.4 33.7 18.5 Electric power 117.1 130.2 13.1 11.2 General expenses 58.0 72.7 14.7 25.3 Tax expenses 24.0 27.1 3.1 12.9 Sub-total Depreciation and amortization 161.6 143.9 (17.7) (11.0) Credit write-offs 87.4 51.5 (35.9) (41.1) Costs, administrative and selling expenses % over net revenue - - 4.1. Payroll and Benefits In 1Q10 Payroll and benefits decreased by R$ 165.8 million or 34.0%, from R$ 488.0 million to R$ 322.2 million, due to the following:  Decrease of R$ 163.1 million, by the TAC in 1Q09 (non-recurring), consisting of paid period of notice, FGTS penalty and benefits; and  R$ 5.0 million decrease in wages, relating to the lay-offs in 1Q09. Página 3 de 11 4.2. Treatment supplies Expenses with Supplies decreased by R$ 2.7 million or 7.0%, from R$ 38.8 million in 1Q09 to R$ 36.1 million in 1Q10. The main factors were the lower consumption of iron sulphate replaced by iron chloride and a reduction in consumption of aluminum polychloride in the production systems of Cantareira, Alto Tietê Rio Claro and Alto Cotia due to the better quality of water. 4.3. Services In 1Q10 this item increased R$ 33.7 million or 18.5%, from R$ 181.7 million to R$ 215.4 million. The main factors were:  Expenses related to the Taiaçupeba Public-Private Partnership (PPP) in the amount of R$ 10.1 million;  Hiring of consultancy, advisory and specialized services for diverse purposes in the amount of R$ 6.3 million covering Sabesp's organizational restructuring, implementation of value added management, Contact Center R, in the municipalities belonging to the Regional Systems, hiring of auditing services, structuring and implementation of the environmental management system, among others;  Maintenance of water and sewage networks and connections in the amount of R$ 5.8 million, due to the increase in demand and the contractual amounts based on the Global Sourcing contracts at the municipalities of the Regional Systems and the increase in the volume of maintenance services in the São Paulo Metropolitan Region, in addition to intensified initiatives to improve the sanitary sewage systems of the Baixada Santista;  Expenses of R$ 2.7 million with the implementation of the Program for the Rational Use of Water at municipal schools as a result of the agreement between Sabesp and the São Paulo Municipal Government;  Advertising campaigns focused on socio-environmental initiatives, such as Onda Limpa, Córrego Limpo, Projeto Verão 2010, Jornal SPTV, a television news program, among others, in the amount of R$ 2.5 million; and  Hydrometer reading and bill delivery expenses in the amount of R$ 2.3 million, as a result of increased number of connections and usage of new technologies that allow greater security and agility in the bill issue and reading system. 4.4. Electric power In 1Q10, this item increased R$ 13.1 million or 11.2% from R$ 117.1 million to R$ 130.2 million. The increase was mainly due to the average tariff adjustment of 8.5% in the captive market, which represents 78.0% of the installed capacity, resulting in a weighted average increase of around 8.2% between the captive and free markets. 4.5. General expenses General expenses increased by R$ 14.7 million or 25.3%, from R$ 58.0 million to R$ 72.7 million, mainly related to the provision for legal contingencies increase. 4.6. Depreciation and Amortization This item decreased by R$ 17.7 million or 11.0%, from R$ 161.6 million to R$ 143.9 million, mostly due to revision of the estimated useful life of assets. 4.7. Credit write-offs This item decreased by R$ 35.9 million or 41.1%, from R$ 87.4 million to R$ 51.5 million, due to the increased provision for the overdue debt of the municipalities to which the Company supplies water on wholesale in 1Q09, non-recurring in 1Q10. Página 4 de 11 4.8. Tax expenses In 1Q10 this item increased R$ 3.1 million or 12.9%, due to payment of the Municipal Real Estate Tax (IPTU) in the amount of R$ 3.4 million, to the São Paulo municipality. 5. Other operating revenues and expenses 5.1 Other operating expenses Other operating revenues/expenses increased by R$ 13.9 million or 677.1%, by the adjustment of provision related to the actuarial commitment with the beneficiaries according the Law nº 4819/58 in the amount of R$ 14.2 million. 6. Financial expenses and revenues R$ million 1Q09 1Q10 Var. % Financial expenses Interest and charges on domestic loans and financing 102.6 100.1 (2.5) (2.4) Interest and charges on international loans and financing 19.8 15.7 (4.1) (20.7) Interest rate over lawsuit indemnity, net of provisions 19.4 106.3 86.9 447.9 Other financial expenses 8.8 17.2 8.4 95.5 Total financial expenses Financial revenues 47.5 39.9 (7.6) (16.0) Financial expenses net of revenues 6.1. Financial expenses In 1Q10 financial expenses increased by R$ 88.7 million, or 58.9% related to the lawsuits in the amount of R$ 86.9 million. 6.2. Financial revenues Financial revenues decreased by R$ 7.6 million mainly as a result of the lower volume of financial investments. 7. Monetary variations on assets and liabilities R$ million 1Q09 1Q10 Var. % Monetary variation over loans and financing 0.2 26.0 25.8 - Currency exchange variation over loans and financing (32.9) 24.2 57.1 (173.6) Other monetary/exchange rate variations 6.1 11.6 5.5 90.2 Variation on liabilities Variation on assets 8.9 23.4 14.5 162.9 Net Variation 7.1. Variations on liabilities The net effect of the variation on liabilities in 1Q10 was R$ 88.4 million higher, compared to 1Q09. Due to:  Exchange variation on foreign loans and financing generated a negative impact of R$ 57.1 million due to the 2.3% appreciation of the U.S. Dollar in 1Q10 compared to the 1.0% depreciation in 1Q09; Página 5 de 11  Monetary variations on domestic loans and financing increased by R$ 25.8 million, mainly due to:  R$ 32.0 million increase due to positive variation of the IGPM in 1Q10 of 2.77% compared to a negative impact of 0.92% in 1Q09; and  R$ 6.2 million decrease due to the lower variation of the TR interest rate in 1Q10 of 0.08% compared to 1Q09, of 0.37%.  Other monetary variations over indemnification in lawsuits, with an increase of R$ 5.5 million. 7.2. Monetary variations on assets Monetary variations on assets increased R$ 14.5 million, mainly due to the retention of the JICA payments (formerly JBIC) in December 2008 and January 2009 which were affected by the depreciation of the Yen at the time of the disbursement in February 2009. 8. Operating indicators Sabesp continues to work strenuously to reduce water loss, with a continuous reduction in loss rates, which reached 25.7% in 1Q10 against 27.2% in 1Q09. In spite of the 3.3% growth in water billed volume in 1Q10, volume of water produced increased only 1.8% due to the Companys great efforts to fight water loss. Operating indicators* 1Q09 1Q10 % Water connections 6,989 7,161 2.5 Sewage connections 5,381 5,563 3.4 Population directly served - water 23.2 23.4 1.1 Population directly served - sewage 19.3 19.7 2.3 Number of employees 16,349 15,165 (7.2) Water volume produced 719.0 732.0 1.8 Water losses (%) 27.2 25.7 (5.5) (1) In thousand units at the end of the period (2) In million inhabitants at the end of the period, not including wholesale * Not revised by the Independent Auditors Página 6 de 11 9. Loans and financing On February 22 nd , 2010, we filed with ANDIMA (National Association of Financial and Capital Market Institutions) a registration request for a new public offering of debentures in the amount of R$900.0 million, offered in two series. The first series will mature in five and the second in three years, respectively. Bookbuilding occurred on April 15 th . The overbooking allowed the company to exercise the additional lots such that the final issuance of the 11 th issuance of debentures totaled R$1,215.0 million. The first series in the amount of R$810.0 million and second series in the amount of R$405.0 million. A portion was used to repay the R$900.0 million promissory notes issued in December 2009. The rest was used as cash injection. The first series will bear interest of the interbank deposit rate (CDI) plus 1.95% per year and will mature within five years after the issuance and repayments on the third, fourth and fifth year after the issuance. The second series will bear interest of interbank deposit rate (CDI) plus 1.4% per year and will mature with two years and repayments in the second and third year after the issuance. The final registration was issued by CVM on April 22 nd and the closing notice was released on May 6 th . R$ million INSTITUTION 2016 and onwards Total Local market Banco do Brasil 219.1 314.6 342.5 372.7 98.2 - - 1,347.1 Caixa Econômica Federal 60.1 86.5 95.6 97.0 58.5 36.1 338.1 771.9 Debentures 232.4 462.9 35.0 110.1 77.1 77.1 170.6 1,165.2 FIDC - SABESP I 41.7 13.9 - 55.6 BNDES 32.1 44.1 61.8 31.1 26.9 26.9 158.8 381.7 Promissory Notes / Debentures (*) - - - 299.7 - 599.5 - 899.2 Others 2.4 6.6 0.4 0.4 0.5 0.5 1.8 12.6 Interest and charges 145.2 9.9 - 155.1 Local market total International market IDB 56.2 65.3 65.3 65.3 65.3 65.3 272.1 654.8 Eurobonds - 249.3 249.3 JICA - 11.0 22.0 22.0 22.0 22.0 307.4 406.4 IDB 1983AB - 42.3 42.3 42.3 42.3 42.3 230.4 441.9 Interest and charges 25.1 - 25.1 International market total Total *3/31/2010 position does not include additional lots in the net amount of around R$ 312 million. Página 7 de 11 10. Future Events Conference Call in Portuguese Conference Call in English May 21 st , 2010 May 21 st , 2010 2:00 pm (Brasília) / 1:00 pm (US EST) 4:30 pm (Brasília) / 3:30 pm (US EST) Dial-in access: (55 11) 2188-0155 Dial-in access: 1(412) 858-4600 Conference ID: Sabesp Conference ID: Sabesp Replay - available until 05/28/2010 Replay - available until 05/28/2010 Dial-in access: (55 11) 2188 0155 Dial-in access: 1(412) 317-0088 Replay ID: Sabesp Replay ID: 440573# Live webcast at www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone: (55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone: (55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Página 8 de 11 Income Statement Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY CONSOLIDATED 03/31/2010 03/31/2009 03/31/2010 03/31/2009 Gross Revenue from Sales and Services Water Supply - Retail 966,276 913,539 966,276 913,539 Water Supply - Wholesale 86,800 82,072 86,800 82,072 Sewage Collection and Treatment 795,908 749,226 795,908 749,226 Sewage Collection and Treatment - Wholesale 5,933 5,678 5,933 5,678 Other Services 30,691 28,852 30,691 28,852 Taxes on Sales and Services - COFINS and PASEP (133,605) (126,001) (133,605) (126,001) Net Revenue from Sales and Services Costs of Sales and Services (722,505) (835,189) (722,505) (835,189) Gross Profit Operating Expenses Selling (158,475) (208,516) (158,475) (208,516) Administrative (152,446) (147,722) (152,587) (147,860) Other operating revenue (expenses), net (9,404) 5,470 (9,404) 5,470 Operating Income Before Shareholdings Equity Result (117) (31) - - Earnings Before Financial Results Financial, net (213,569) (93,026) (213,545) (92,919) Exchange gain (loss), net (24,230) 25,423 (24,230) 25,423 Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (236,931) (176,354) (236,931) (176,354) Deferred 56,286 32,793 56,286 32,793 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization (143,848) (161,692) (143,848) (161,692) EBITDA % over net revenue 49.2% 37.7% 49.2% 37.7% Página 9 de 11 Balance Sheet Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED ASSETS 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Current Cash and Cash Equivalents 851,564 769,433 852,523 771,008 Accounts Receivable from Clients 1,162,978 1,179,730 1,162,978 1,179,730 Related Party Balance 138,618 135,987 138,618 135,987 Inventory 34,706 39,877 34,706 39,877 Recoverable Taxes 5,219 3,017 5,219 3,017 Other Receivables 177,843 141,413 177,937 141,504 Deferred income tax and social contribution 250,951 258,551 250,951 258,551 Total Current Assets Non-Current Long Term Assets: Accounts Receivable from Clients 274,773 266,543 274,773 266,543 Related Party Balance 945,423 956,648 945,423 956,648 Indemnities Receivable 146,213 146,213 146,213 146,213 Judicial Deposits 47,439 46,365 47,439 46,365 Other Receivables 101,370 100,395 101,370 100,395 Deferred income tax and social contribution 591,286 530,131 591,286 530,131 Investments 4,217 4,334 720 720 Permanent Assets 15,682,941 15,441,056 15,685,606 15,443,211 Intangible Assets 1,581,273 1,545,303 1,581,273 1,545,303 17,268,431 16,990,693 17,267,599 16,989,234 Total Non-Current Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY 03/31/2010 12/31/2009 03/31/2010 12/31/2009 Current Contractors and Suppliers 168,563 195,606 168,704 195,765 Loans and Financing 955,811 1,010,537 955,811 1,010,537 Salaries and Payroll Charges 234,958 239,109 235,034 239,152 Taxes and Contributions Payable 235,429 218,862 235,433 218,867 Taxes and Contributions Deferred 28,941 37,912 28,941 37,912 Interest on Own Capital Payable 365,423 365,442 365,423 365,442 Provision for Contingencies 712,270 643,863 712,270 643,863 Accounts Payable 237,777 239,494 237,777 239,494 Other Payables 155,307 158,864 155,307 158,864 Total Current Liabilities Non-Current Long Term Liabilities: Loans and Financing 5,610,061 5,549,463 5,610,061 5,549,463 Taxes and Contributions Payable 77,287 85,029 77,287 85,029 Taxes and Contributions Deferred 157,655 156,860 157,655 156,860 Provision for Contingencies 871,452 824,957 871,452 824,957 Provisions for actuarial liabilities Law 4819/58 520,055 518,027 520,055 518,027 Pension Fund Obligations 492,061 480,103 492,061 480,103 Other Payables 355,515 313,231 355,515 313,231 Total Non Current Liabilities Shareholders' Equity Capital Stock 6,203,688 6,203,688 6,203,688 6,203,688 Capital Reserves 124,255 124,255 124,255 124,255 Revaluation Reserves 2,106,063 2,145,100 2,106,063 2,145,100 Profit Reserves 2,054,594 2,054,594 2,054,594 2,054,594 Accrued income 329,649 - 329,649 - Total Shareholders' Equity Total Liabilities and Shareholders' Equity Página 10 de 11 Cash Flow Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED Description Jan-Mar/10 Jan-Mar/09 Jan-Mar/10 Jan-Mar/09 Cash flow from operating activities Net income for the period Adjustments for reconciliation of net income: Provisions for contingencies 176,411 48,068 176,411 48,068 Provision for acturial liabilities Law 4819/58 14,237 - 14,237 - Reversion of provision for losses (217) 288 (217) 288 Other provisions (1,062) 122 (1,062) 122 Liabilities related to pension plans 16,141 19,037 16,141 19,037 Write-off of property, plant and equipment 1,324 1,780 1,324 1,780 Depreciation and Amortization 143,848 161,692 143,848 161,693 Interest calculated over loans and financing payable 116,533 123,271 116,533 123,271 Monetary and exchange variation over loans and financing 50,246 (32,648) 50,246 (32,648) Variation on liabilities and interest 1,155 1,555 1,155 1,555 Variation on assets and interest (10,239) (8,479) (10,239) (8,479) Provisions for bad debt 51,536 87,400 51,536 87,400 Provision for TAC (Conduct Adjustment Term) retired employees (16,516) - (16,516) - Provision for São Paulo Municipal Government Agreement (1,925) - (1,925) - Equity Result 117 31 - - (Increase) decrease in assets: Accounts receivable from clients (38,220) (41,130) (38,220) (41,131) Shareholding balance 11,390 75,100 11,390 75,100 Indemnification receivable - 2,581 - 2,581 Inventories 5,388 5,162 5,388 5,162 Recoverable Taxes (2,201) (1,887) (2,201) (1,887) Other accounts receivable (36,962) 7,119 (36,965) 7,115 Judicial deposits (513) 6,353 (513) 6,353 Increase (decrease) in liabilities: Loans and financing (11,071) (4,249) (11,089) (4,252) Salaries and payroll charges 12,365 161,009 12,398 161,015 Provision for actuarial liabilities - Law 4819/58 (12,209) (19,391) (12,209) (19,391) Taxes and contributions payable (29,032) 435,829 (29,033) 435,825 Accounts payable (639) (15,091) (639) (15,091) Other accounts payable 35,503 388 35,503 388 Contingencies (59,862) (38,082) (59,862) (38,082) Pension plan (4,183) (4,355) (4,183) (4,355) Variation on Assets and Liabilities Cash generated from operations Interest paid (92,700) (105,658) (92,700) (105,658) Income tax and contribution paid (205,676) (513,873) (205,676) (513,873) Net cash generated from operating activities Cash flow from investing activities: Acquisition of property, plant and equipment (403,217) (325,691) (403,727) (325,723) Increase in intangible assets (4,743) (4,233) (4,743) (4,233) Net cash used in investing activities Cash flow from financing activities Loans and Financing Funding 153,097 178,193 153,097 178,193 Payments (247,211) (424,136) (247,211) (424,136) Payment of interest on own capital (19) - (19) - Net cash generated (invested) at financing activities Increase in cash and equivalents Cash and cash equivalents at the beginning of the period 769,433 622,059 771,008 625,732 Cash and cash equivalents at the end of the period 851,564 797,909 852,523 801,514 Changes in Cash and Cash Equivalents Página 11 de 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:July 08, 2010 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/ Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
